Exhibit 8.1 LIST OF SUBSIDIARIES OF ATENTO S.A. Name Registered address Atalaya Luxco Midco, S.à.r.l. Luxembourg Atento Luxco 1 S.A. Luxembourg Atalaya Luxco 2. S.à.r.l. Luxembourg Atalaya Luxco 3. S.à.r.l. Luxembourg Atento Argentina. S.A Buenos Aires (Argentina) Global Rossolimo. S.L.U Madrid (Spain) Atento Spain Holdco. S.L.U Madrid (Spain) Atento Spain Holdco 6. S.L.U Madrid (Spain) Atento Spain Holdco 2. S.A.U Madrid (Spain) Atento Teleservicios España. S.A.U Madrid (Spain) Atento Servicios Técnicos y Consultoría S.A.U Madrid (Spain) Atento Impulsa. S.A.U Barcelona (Spain) Atento Servicios Auxiliares de Contact Center. S.A.U Madrid (Spain) Atento B V Amsterdam (Netherlands) Teleatento del Perú. S.A.C Lima (Peru) Woknal. S.A. Montevideo (Uruguay) Atento Colombia. S.A. Bogotá DC (Colombia) Atento Holding Chile. S.A. Santiago de Chile (Chile) Atento Chile. S.A. Santiago de Chile (Chile) Atento Educación Limitada Santiago de Chile (Chile) Atento Centro de Formación Técnica Limitada Santiago de Chile (Chile) Atento Spain Holdco 4. S.A.U Madrid (Spain) Atento Brasil. S.A São Paulo (Brazil) R Brasil Soluções S.A. São Paulo (Brazil) Atento Spain Holdco 5. S.L.U Madrid (Spain) Atento Mexico Holdco S. de R.L. de C.V. Mexico Atento Puerto Rico. Inc. Guaynabo (Puerto Rico) Contact US Teleservices Inc. Houston, Texas (USA) Atento Panamá. S.A. Panama City Atento Atención y Servicios. S.A. de C.V. Mexico City (Mexico) Atento Servicios. S.A. de C.V. Mexico City (Mexico) Atento Centroamérica. S.A. Guatemala (Guatemala) Atento de Guatemala. S.A. Guatemala (Guatemala) Atento El Salvador. S.A. de C.V. City of San Salvador (El Salvador) Atento Nicaragua S.A Nicaragua Atento Costa Rica S.A Costa Rica
